Eueches, G. J.,
dissenting. Without affirming all that is *682said by my brother Douglas in the elaborate and learned discussion in his dissenting- opinion, I can not say that I am satisfied that the defendants have had a fair trial. In my opinion there is error, at least, in what the Judge said as Garrett’s high character on the motion to separate the witnesses, and in what he said near the close of his charge to' the jury, that Garrett’s conduct was not a proper subject for unfriendly comment.
In my opinion there Should be a new trial.